Citation Nr: 1015633	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965 
and from October 1965 to January 1969.  

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The claims folder contains current diagnoses of chronic 
obstructive pulmonary disease, (COPD).  

2.  There is no competent evidence of record which links the 
Veteran's current COPD to service.  

3.  His COPD has been noted to be consistent with his history 
of tobacco.  

4.  The Veteran submitted his claim for a lung disorder in 
March 2004.  


CONCLUSION OF LAW


Chronic obstructive pulmonary disease was not incurred or 
aggravated in active military service; and the service 
incurrence of chronic obstructive pulmonary disease may not 
be presumed. 38 U.S.C.A. §§ 1103, 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claim in March 2004.  The RO sent him a 
letter dated in June 2004, which explained VA's duty to 
assist him in obtaining evidence, what was needed from the 
Veteran, and what the evidence must show to support his 
claim.  

His service treatment records, records from the Social 
Security Administration and VA treatment records were 
obtained.  

The Veteran was not afforded a VA examination and a medical 
opinion was not requested.  The private evaluation in the 
claims folder found his COPD was consistent with tobacco use.  
As the Veteran presented nothing which tended to show his 
COPD began or was related to service, VA was not required to 
provide a medical examination.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  


Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active, military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service. 38 U.S.C.A. § 
1103 (West 2002).  For these purposes, the term "tobacco 
products" means cigars, cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco. 38 C.F.R. § 3.300 (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309(e), and Note 2 (2009).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2009).

The evidence of record shows the Veteran has a current lung 
disability, COPD.  The record does not, however, provide 
evidence of service incurrence or a nexus between the COPD 
and any event in service.  Although the Veteran was treated 
on one occasion for an upper respiratory infection in 
service, his lungs were normal on clinical evaluation when 
examined in connection with his discharge from service in 
January 1969.  Likewise, the Veteran denied any history of 
shortness of breath, pain or pressure in his chest or a 
chronic cough on his January 1969 Report of Medical History.  

The first diagnosis of COPD in the claims folder is dated in 
1999, some thirty years after the veteran's separation from 
the service, and the Veteran has not offered any statements 
or testimony as to either symptoms in service or treatment 
for symptoms of COPD between 1969 and 1999.  Absent any 
records reflecting the presence of COPD in service or prior 
to 1999, or contentions regarding the presence of COPD 
symptoms prior to 1999, the evidence does not support the 
conclusion that the Veteran's COPD had its onset in service.  

Service connection, however, may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection. 38 
C.F.R. § 3.303(d) (2009).

In this regard, the current medical evidence attributes the 
Veteran's COPD to tobacco use.  (See March 2004 Report by 
Brett W. Doxey, MD.)  While the Veteran has not indicated 
when be began using tobacco products, even if he used tobacco 
products in service, the law and regulations prohibit a grant 
of service connection based on the use of tobacco products in 
service, (for claims filed after June 1998 as is the case 
here).  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; See also Stoll 
v. Nicholson, 401 F.3d 1375 (Fed. Cir. 2005).  Thus, any 
contention that COPD was caused by tobacco use in service 
must be denied as a matter of law.  

In the alternative the veteran has also stated his COPD was 
caused by being in Vietnam, or exposure to Agent Orange in 
service.  The veteran's service records indicate he served in 
the Republic of Vietnam and that this occurred during the 
time period when it is presumed he was exposed to Agent 
Orange. 38 C.F.R. § 3.307.  The regulations, however, provide 
presumptive service connection for only certain diseases 
based on exposure to Agent Orange in service. 38 C.F.R. § 
3.309(e) (2009).  COPD is not one of the diseases listed in 
the regulation.  For that reason the regulations providing 
presumptive service connection are not applicable. 

Further, the Veteran not presented any competent evidence to 
support a contention that his COPD is related to his service 
in Vietnam or exposure to Agent Orange.  He has not presented 
any evidence demonstrating he has any special knowledge or 
training that would indicate he has the education or 
experience required to render a medical opinion of this 
nature, and there is no medical evidence of record linking 
the veteran's COPD to exposure to Agent Orange in service or 
any other incident in service.

Under these circumstances, the preponderance of the evidence 
is against the claim for service connection for COPD.  
Accordingly, the appeal is denied.  


ORDER


Service connection for a lung disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


